The jury found a verdict for the defendant, which was accepted by the court, for the following reasons.
The deed was a voluntary conveyance for love and good will to his sons and their issue; the grantor remained in the possession taking the use and improvement until his death, and contracted debts for necessaries upon the credit of it, for payment of which this land was sold by the administrator, who then was legal owner of the estates under the sanction of an act of assembly to the defendant, which has put the defendant in the place of the creditors, to Richard the father, and makes him a bona fide purchaser for a valuable consideration.